Title: To George Washington from William De Hart, 21 January 1781
From: De Hart, William
To: Washington, George


                        
                            Sir
                            Pompton Janry 21. 1781
                            
                        
                        I am sorry to Inform your Excellency that Our Troops at this Place have followed the Base Example of the
                            Pensyla line. And March’d Off last Night About Eight OClock Towards Chatham in Order to Join Our Detachment there who I
                            have My fears will Join them I was not in Camp at the time, & Cannot Inform Your Excellency So fully as I Could
                            wish, I Expect Information has been forwarded sooner but for fear it should Not have Taken this
                            Opportunity. I Am Sr Your Hum. Sevt
                        
                            Wm DHart
                        
                    